DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Based on the claimed language and the specification, the examiner considered the term “drive unit” can be an engine or a motor.  Therefore, the term “drive unit” would not raise any 35 U.S.C. 112(f) issue.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations:
a total target torque is calculated by a master control unit (Claim 1)
the drive units are controlled by the control units assigned to them on the basis of the associated individual target torques (Claim 1)

have been interpreted under 35 U.S.C. 112(f) OR Pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder
a master control Unit
a control unit

coupled with functional language
calculate a total target torque
control a drive unit on the basis of the associated individual target torque

Since the claim limitations invoke under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-20 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a device of computer program to execute a method to calculate a total target torque of the system (Please see PG-Pub, US2020/0346632 A1, Paragraph 27, Paragraph 34)
a device of computer program to execute a method to read and evaluate a threshold torque of each assigned drive unit (Please see PG-Pub, US2020/0346632 A1, Paragraph 27, Paragraph 34)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 10, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US2017/0291595 A1).

Regarding to Claim 1, Kim teaches method for controlling a drive system with at least two drive units (Fig. 1, Part 20 and Part 40), each of which is paired with at least one control unit (Paragraph 24, Paragraph 14 and Paragraph 41 teach there would be a plurality of control units to control Part 20 and Part 14), wherein
a total target torque is calculated by a master control unit (Paragraph 15 teaches a required torque (total target torque), so it would be known there is a control unit to consider the required torque),
the total target torque is subdivided by the master control unit into a respective individual target torque for each of the drive units (Paragraph 15, Paragraph 43) and
the drive units are controlled by the control units assigned to them on the basis of the associated individual target torques (Paragraph 15, Paragraph 43),
wherein the threshold torques for each of the drive units are determined and are taken into account by the master control unit in the apportionment of the total target torque (Paragraph 45, Fig. 2.  Since it teaches a threshold for the torque of Part 20 and a required torque, when considering all the elements of system, it would be known there is a threshold torque for Part 40).



Regarding to Claim 3, Kim teaches the method, wherein the actual torques associated with the drive units are determined and a total actual torque is determined from them by the master control unit (Fig. 2, Step 250).

Regarding to Claim 4, Kim teaches the method, wherein the total actual torque is transmitted to a functional element, whose functionality is controlled according to the total actual torque (Fig. 1, Part 50, Paragraph 37 teaches the operation).

Regarding to Claim 5, Kim teaches the method, wherein the total target torque is determined as a function of a parameter which is transmitted by the function element to the master control unit (Paragraph 37, Paragraph 41 teaches a function element for Part 50 and further teaches the operation).

Regarding to Claim 6, Kim teaches the method, comprising the implementation of a drive system with an internal combustion engine as drive unit and an electric motor as drive unit (Fig. 1, Part 20 is an engine, and Part 40 is an electric motor).

Regarding to Claim 10, Kim teaches drive system with at least two drive units (Fig. 1, Part 20, Part 40), each of which is paired with at least one control unit (Paragraph 24, Paragraph 14 and Paragraph 41 teach there would be a plurality of control units to control Part 20 and Part 14), and a master control unit (Paragraph 15 teaches a required torque (total target torque), so it would be known there is a control unit to consider the required torque); wherein the master control unit and the control unit associated with the drive units are programmed so as to execute a method comprising: the master control unit calculating a total target torque (Paragraph 15 teaches a required torque (total target torque), so it would be known there is a control unit to consider the required torque) and subdividing the total target torque into a respective individual target torque for each of the drive units and the control units assigned to the drive units controlling the drive units on the basis of the associated individual target torques (Paragraph 45, Fig. 2.  Since it teaches a threshold for the torque of Part 20 and a required torque, when considering all the elements of system, it would be known there is a threshold torque for Part 40), wherein the threshold torques for each of the drive units are determined and are taken into account by the master control unit in the apportionment of the total target torque (Paragraph 45, Fig. 2.  Since it teaches a threshold for the torque of Part 20 and a required torque, when considering all the elements of system, it would be known there is a threshold torque for Part 40).



Regarding to Claim 16, Kim teaches the method, wherein the actual torques associated with the drive units are determined and a total actual torque is determined from them by the master control unit (Fig. 2, Step 250).

Regarding to Claim 17, Kim teaches the method, wherein the total actual torque is transmitted to a functional element, whose functionality is controlled according to the total actual torque (Fig. 1, Part 50, Paragraph 37 teaches the operation).

Regarding to Claim 18, Kim teaches the method, wherein the total target torque is determined as a function of a parameter which is transmitted by the function element to the master control unit (Paragraph 37, Paragraph 41 teaches a function element for Part 50 and further teaches the operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9, 12-15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2017/0291595 A1) in view of Jasper (US2017/0051709 A1).

Regarding to Claim 7, Kim fails to explicitly disclose, but Jasper teaches a method, comprising the implementation with a drive system with an internal combustion engine, which is sub-divided into a plurality of sub-engines, each representing a drive unit, to which a control unit is assigned [Jasper teaches a system comprises an internal combustion engine, and the internal combustion engine comprises at least two sub-engines to reduce the size and weight (Jasper, Paragraph 1).  Since Kim teaches a system comprises drive units, and each drive unit would have at least one control unit (Kim, Paragraph 41), when applying the teachings of Jasper to Kim, one with ordinary skill in the art would consider to design a driver unit in certain way with control unit to reduce the size and weight (Jasper, Paragraph 1).]



Regarding to Claim 8, Kim in view of Jasper teaches the modified method, wherein when the individual target torque determined for a first sub-engine exceeds the associated threshold torque, the individual target torque determined or to be determined for a second engine section is reduced or limited to the threshold torque of the first sub-engine (please consider the rejection of Claim 1 and applying the teachings of Jasper to Kim).

Regarding to Claim 9, Kim fails to explicitly disclose, but Jasper teaches a method, comprising the implementation of a drive system with an internal combustion engine as drive unit and an electric motor as drive unit; the internal combustion engine, being sub-divided into a plurality of sub-engines, each representing a drive unit, to which a control unit is assigned; in that when the individual target torque determined for a first sub-engine exceeds the associated threshold torque, the individual target torque determined or to be determined for a second engine section is reduced or limited to the threshold torque of the first sub-engine; and wherein if the individual target torque determined for a first engine section exceeds the associated threshold torque, the individual target torque determined or to be determined for a second sub-engine is reduced or restricted to the threshold torque of the first sub-engine and the total of the torque differences of the sub-engines is added, so far as possible, to the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jasper to design a driver unit in certain way with control unit in order to reduce the size and weight (Jasper, Paragraph 1).

Regarding to Claim 12, Kim fails to explicitly disclose, but Jasper teaches a drive system, comprising an internal combustion engine, which is sub-divided into several sub-engines, each comprising a drive unit and each associated with a control unit [Jasper teaches a system comprises an internal combustion engine, and the internal combustion engine comprises at least two sub-engines to reduce the size and weight (Jasper, Paragraph 1).  Since Kim teaches a system comprises drive units, and each drive unit would have at least one control unit (Kim, Paragraph 41), when applying the teachings of Jasper to Kim, one with ordinary skill in the art 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jasper to design a driver unit in certain way with control unit in order to reduce the size and weight (Jasper, Paragraph 1).

Regarding to Claim 13, Kim fails to explicitly disclose, but Jasper teaches a drive system, comprising an internal combustion engine, which is sub-divided into several sub-engines, each comprising a drive unit and each associated with a control unit [Jasper teaches a system comprises an internal combustion engine, and the internal combustion engine comprises at least two sub-engines to reduce the size and weight (Jasper, Paragraph 1).  Since Kim teaches a system comprises drive units, and each drive unit would have at least one control unit (Kim, Paragraph 41), when applying the teachings of Jasper to Kim, one with ordinary skill in the art would consider to design a driver unit in certain way with control unit to reduce the size and weight (Jasper, Paragraph 1).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jasper to design a driver unit in certain way with control unit in order to reduce the size and weight (Jasper, Paragraph 1).

Regarding to Claim 14, Kim fails to explicitly disclose, but Jasper teaches a method, comprising the implementation with a drive system with an internal combustion engine, which is sub-divided into a plurality of sub-engines, each representing a drive unit, to which a control unit is assigned [Jasper teaches a system comprises an internal combustion engine, and the internal combustion engine comprises at least two sub-engines to reduce the size and weight (Jasper, Paragraph 1).  Since Kim teaches a system comprises drive units, and each drive unit would have at least one control unit (Kim, Paragraph 41), when applying the teachings of Jasper to Kim, one with ordinary skill in the art would consider to design a driver unit in certain way with control unit to reduce the size and weight (Jasper, Paragraph 1).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Jasper to design a driver unit in certain way with control unit in order to reduce the size and weight (Jasper, Paragraph 1).

Regarding to Claim 15, Kim in view of Jasper teaches the modified method, wherein when the individual target torque determined for a first sub-engine exceeds the associated threshold torque, the individual target torque determined or to be determined for a second engine section is reduced or limited to the threshold torque of the first sub-engine (please consider the rejection of Claim 1 and applying the teachings of Jasper to Kim).



Regarding to Claim 20, Kim in view of Jasper teaches the modified method, wherein the total actual torque is transmitted to a functional element, whose functionality is controlled according to the total actual torque (Fig. 1, Part 50, Paragraph 37 teaches the operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YI-KAI WANG/             Examiner, Art Unit 3747